 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5949 
 
AN ACT 
To extend the FISA Amendments Act of 2008 for five years. 
 
 
1.Short titleThis Act may be cited as the FISA Amendments Act Reauthorization Act of 2012. 
2.Five-year extension of FISA Amendments Act of 2008 
(a)ExtensionSection 403(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474) is amended— 
(1)in paragraph (1), by striking December 31, 2012 and inserting December 31, 2017; and 
(2)in paragraph (2) in the material preceding subparagraph (A), by striking December 31, 2012 and inserting December 31, 2017. 
(b)Conforming amendmentThe heading of section 404(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2476) is amended by striking december 31, 2012 and inserting december 31, 2017. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
